Motion by the respondent for reargument of an appeal from a sentence of the County Court, Orange County, imposed June 19, 1995, which was determined by decision and order of this Court dated November 12, 1996 (233 AD2d 406).
Upon the papers filed in support of the motion and no papers having been filed in opposition or relation thereto, it is
Ordered that the motion is granted, the decision and order of this Court dated November 12, 1996, in the above-entitled case is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed June 19, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him. Accordingly, the sentence imposed is affirmed (see, People v Callahan, 80 NY2d 273, 283). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.